218 F.2d 607
Homer J. COXv.UNITED STATES of America.
No. 5012.
United States Court of Appeals, Tenth Circuit.
October 12, 1954.

Appeal from the United States District Court for the District of New Mexico.
Mary M. Dunlap, Albuquerque, N. M., for appellant.
Paul F. Larrazolo, U. S. Atty., and Melvin L. Robins, Asst. U. S. Atty., Albuquerque, N. M., for appellee.
Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge, and RITTER, District Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellee, for failure of appellant diligently to prosecute.